


EXHIBIT 10.2
[allegionlogo.jpg]                
ALLEGION PLC
CHANGE IN CONTROL
SEVERANCE PLAN
Plan Document/Summary Plan Description
Allegion plc, a company organized under the laws of Ireland (the “Company”), has
adopted the Allegion plc Change in Control Severance Plan (the “Plan”) for the
benefit of certain management employees of Company and its direct and indirect
subsidiaries (hereinafter referred to as the “Company Group”), on the terms and
conditions hereinafter stated. Participation in this Plan is generally intended
to be limited to those management employees designated as eligible for the Plan
by either the Board or designee thereof.
The Plan shall be effective on the Effective Date. This Plan supersedes, solely
for the Participant, any prior plans, policies, guidelines, arrangements,
agreements letters and/or other communication, whether formal or informal,
written or oral sponsored by any member of the Company Group and/or entered into
by any representative of the Company Group that might otherwise provide
severance benefits upon a Covered Termination (collectively, all of those “Other
Severance Arrangements”); provided, however, that to the extent a Covered
Termination results in payment of benefits to a Participant under the
Ingersoll-Rand plc Major Restructuring Severance Plan (the “IR Severance Plan”),
such Participant shall be eligible to receive severance benefits under both the
IR Severance Plan and this Plan as described in Section 3 hereof. Except as
described in the preceding sentence, this Plan represents the exclusive
severance benefit provided to Participants upon a Covered Termination and such
individuals shall not be eligible for any other severance benefits provided in
Other Severance Arrangements with respect to any Covered Termination.
The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA. Rather, this Plan is intended
to be a “welfare benefit plan” within the meaning of Section 3(1) of ERISA and
to meet the descriptive requirements of a plan constituting a “severance pay
plan” within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations, Section 2510.3-2(b). Accordingly, any
benefits paid by the Plan are not deferred compensation for purposes of ERISA
and no Participant shall have a vested right to such benefits. To the extent
applicable, it is intended that portions of this Plan either comply with or be
exempt from the provisions of Code Section 409A. This Plan shall be administered
in a manner consistent with this intent and any provision that would cause this
Plan to fail to either constitute a welfare benefit plan under ERISA or comply
with or be exempt from Code Section 409A, as the case may be, shall have no
force and effect.
1.DEFINITIONS
(a)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of a Covered termination, (ii) any unpaid or unreimbursed
expenses incurred in accordance with the




--------------------------------------------------------------------------------




policies of the Employer, and (iii) any benefits provided under the employee
benefit plans and programs of the Company Group upon a termination of
employment, including rights with respect to Company equity (or equity
derivatives), but excluding any severance plans or programs (other than the IR
Severance Plan, as provided herein), in accordance with the terms contained
therein.
(b)“Acknowledgement” shall mean the form of acknowledgement and agreement to the
terms of the Plan, substantially in the form set forth in Exhibit A hereto.
(c)“Act” shall mean the Securities Exchange Act of 1934, as amended, or any
successor thereto.
(d)“Affiliate” shall mean, with respect to the Company, any Person or entity
directly or indirectly controlling, controlled by, or under common control with,
the Company or any other Person or entity designated by the Board in which the
Company or an Affiliate has an interest.
(e)“Associate” shall mean, with respect to a specified Person, means (i) any
corporation, partnership, or other organization of which such specified Person
is an officer or partner; (ii) any trust or other estate in which such specified
Person has a substantial beneficial interest or as to which such specified
Person serves as trustee or in a similar fiduciary capacity; (iii) any relative
or spouse of such specified Person, or any relative of such spouse who has the
same home as such specified Person, or who is a director or officer of the
Company or any other member of the Company Group; and (iv) any Person who is a
director, officer, or partner of such specified Person or of any corporation
(other than the Company or any wholly-owned subsidiary), partnership or other
entity which is an Affiliate of such specified person.
(f)“Base Salary” shall mean a Participant’s then current annual base salary rate
immediately prior to his or her Involuntary Loss of Job (or, if higher, the
annual base salary immediately prior to an event that constitutes Good Reason
hereunder) exclusive of any bonus payments or additional payments, unpaid or
unreimbursed expenses, under any benefit plan sponsored by the Company Group,
including but not limited to, any ERISA plans, stock plans, incentive and
deferred compensation plans, insurance coverage or medical benefits and without
regard to any salary deferrals under the benefit or deferred compensation plans
or programs of the Company Group.
(g)“Beneficial Owner” shall mean a “beneficial owner”, as such term is defined
in Rule 13d-3 under the Act (or any successor rule thereto); provided, however,
that any individual, corporation, partnership, group, association or other
Person or entity which has the right to acquire any of the Company’s outstanding
securities entitled to vote generally in election of directors at any time in
the future, whether such right is contingent or absolute, pursuant to any
agreement, arrangement or understanding or upon exercise of conversion rights,
warrants or options, or otherwise, shall be deemed the Beneficial Owner of such
securities.
(h)“Board of Directors” shall mean the board of directors of the Company.
(i)“Cause” shall mean (i) any action by the Participant involving willful
malfeasance or willful gross misconduct having a demonstrable adverse effect on
any member of the Company Group; (ii) substantial failure or refusal by the
Participant to perform his or her employment duties, which failure or refusal
continues for a period of 10 days following delivery of written notice of such
failure or refusal to the Participant by the Employer; (iii) the Participant
being convicted of, or entering a plea of guilty or “no contest to”, a felony
under the laws of the United States or any state or district or similar crime
under any foreign jurisdiction; or (iv) any material violation of the Employer’s
code of conduct, as in effect from time to time.
(j)“Change in Control” shall have the meaning set forth in the Incentive Stock
Plan.




--------------------------------------------------------------------------------




(k)“Claims Administrator” shall mean the Committee or such other individual or
group of individuals as may be appointed as the claims administrator under the
Plan by the Committee from time to time.
(l)“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
(m)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as well as any successor laws in
replacement thereof.
(n)“Committee” shall mean a committee of the Board of Directors designated by
the Board of Directors to administer the Plan, or if no committee is designated,
the Board of Directors.
(o)“Continuing Directors” shall mean a director who either was a member of the
Board of Directors on the Effective Date or who became a member of the Board of
Directors subsequent to such date and whose election, or nomination for election
by the Company’s shareholders, was Duly Approved by the Continuing Directors on
the Board at the time of such nomination or election, either by a specific vote
or by approval of the proxy statement issued by the Company on behalf of the
Board of Directors in which such person is named as nominee for director,
without due objection to such nomination, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person or entity other than the Board of Directors.
(p)“Covered Termination” shall mean a Participant’s Involuntary Loss of Job (i)
in connection with a Change in Control that is at the request of, or upon the
initiative of, the potential buyer a Change in Control transaction; provided,
such potential buyer consummates the Change in Control during the period in
which this Plan is effective (in which case such Participant’s date of
termination shall be deemed to have occurred immediately following the Change in
Control), or (ii) within two (2) years following a Change in Control; provided,
however, it shall not be considered a Covered Termination if:
(A)such Participant’s employment with the Employer is terminated by reason of a
transfer to the employ of another member of the Company Group;
(B)such Participant’s employment with the Employer is terminated upon the
expiration of a leave of absence by reason of his or her failure to return to
work at such time or the absence at such time of an available position for which
such Participant is qualified; or
(C)such Participant’s employment with the Employer is terminated in connection
with the sale of stock or the sale or lease by such Employer of all or part of
its assets if the Employer determines in its sole discretion that either (i) in
connection with such sale or lease such Participant was offered employment for a
comparable position with the purchaser or lessee, as the case may be, of the
Employer’s stock or assets, with the same or greater Base Salary, and with
comparable annual bonus opportunity and employee benefits, or (ii) such
Executive voluntarily elected not to participate in the selection process for
such employment.
(q)“Duly Approved by the Continuing Directors” shall mean an action approved by
the vote of at least two-thirds of the Continuing Directors then on the Board of
Directors.
(r)“Effective Date” shall mean the date on which the Board of Directors shall
have approved the Plan.
(s)“Employer” shall mean, with respect to any Participant, (i) prior to a Change
in Control, the member of the Company Group at which such Participant is
employed, and following a Change in Control, the entity that the Participant is
employed by immediately after such Change in Control.
(t)“Executive Officers” shall mean the Company’s business unit presidents, chief
financial officer and general counsel, and any other officer of the Company so
designated by the Committee.




--------------------------------------------------------------------------------




(u)“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder, as well as any
successor laws in replacement thereof.
(v)“Good Reason” shall mean (i) a substantial diminution in the Participant’s
job responsibilities or a material adverse change in the Participant’s title or
status; provided, that performing the same job for a smaller organization
following a Change in Control shall not constitute Good Reason hereunder; (ii) a
reduction of the Participant’s Base Salary or Target Bonus or the failure to pay
Participant’s Base Salary or bonus when due, or the failure to maintain on
behalf of the Participant (and his or her dependents) benefits which are at
least comparable in the aggregate to those prior to the Change in Control; (iii)
the relocation of the principal place of Participant’s employment by more than
thirty five (35) miles from the Participant’s principal place of employment
immediately prior to the Change in Control; or (iv) the failure of any successor
or assignee (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company in connection with any Change in Control, by agreement in writing, to
expressly, absolutely and unconditionally assume and agree to perform the Plan,
in the same manner and to the same extent that the Company would be required to
perform the Plan if no such succession or assignment had taken place; provided,
that any of the events described in clauses (i) - (iii) above shall constitute a
Good Reason only if the Employer fails to cure such event within 30 days after
receipt from the Participant of written notice of the event which constitutes
Good Reason; and provided further, that such Participant shall cease to have a
right to terminate due to Good Reason on the 90th day following the later of the
occurrence of the event or the Participant’s knowledge thereof, unless the
Participant has given the Employer notice thereof prior to such date.
(w)“Incentive Stock Plan” shall mean the Company’s Incentive Stock Plan of 2013,
as may be amended from time to time, or any successor plan thereto.
(x)“Involuntary Loss of Job” shall mean, with respect to any Participant, the
termination of such Participant’s employment with the Employer (i) by the
Employer without Cause (other than pursuant to such Participant’s death or
permanent disability), or (ii) by the Participant with Good Reason.
(y)“Participant” shall mean an individual who satisfies the Plan eligibility
requirements described in Section 2 of the Plan.
(z)“Person” shall mean a “person”, as such term is used for purposes of Section
13(d) or 14(d) of the Act (or any successor section thereto), including any
Affiliate or Associate of the Company.
(aa)“Release Agreement” shall mean the Release Agreement in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company).
(ab)“Severance Multiple” shall mean (i) a multiple which shall not exceed 3.0,
as determined by the Committee for the Chief Executive Officer, (ii) 2.0 for any
Executive Officer, and (iii) 1.5 for any other Participant, which Severance
Multiple shall be set forth in a Participant’s Acknowledgement.
(ac)“Target Bonus” shall mean a Participant’s target annual bonus under the
Company’s annual cash incentive bonus program or comparable cash bonus program
for any Participants who do not participate in such program, as of the date of
the Participant’s Covered Termination.
(ad)“Voting Securities” shall mean the outstanding securities entitled to vote
generally in election of directors.
(ae)“Welfare Continuation Period” shall mean the Welfare Continuation Period set
forth in a Participant’s Acknowledgement; provided, however, that the Welfare
Continuation Period shall terminate earlier as of the date upon which the
applicable Participant becomes eligible to receive any health benefits as a
result of subsequent employment or service following a Covered Termination.
2.ELIGIBILITY
An employee of the Company Group designated as a Participant by the Committee;
provided that, as a condition of participation in the Plan, the Participant must
execute and submit the




--------------------------------------------------------------------------------




Acknowledgement, thereby agreeing to be bound by all of the terms and conditions
of the Plan, except as set forth in such acknowledgement and agreement.
3.TERMINATION OF EMPLOYMENT
(a)Payments on Covered Termination. If a Participant undergoes a Covered
Termination, in addition to any Accrued Obligations, subject to such
Participant’s execution and delivery, and non-revocation of the Release
Agreement, as contemplated in subsection (c) below, such Participant shall be
entitled to the following payments and benefits:
(i)an amount equal to such Participant’s Target Bonus for the year in which such
Participant’s Covered Termination occurred, pro-rated for the months of service
up to and including the month of termination, payable concurrently with cash
bonus payments to other employees under the applicable cash bonus plan (but in
all events prior to March 15 of the calendar year immediately following the
calendar year in which such Covered Termination occurs), which is subject to the
other terms and conditions of the applicable bonus awards;
(ii)an amount equal to such Participant’s Severance Multiple multiplied by the
sum of such Participant’s Base Salary and Target Bonus, such amount to be paid
in one lump sum as soon as practicable after the Participant’s Covered
Termination and, in no event, later than sixty (60) days after the date of such
Covered Termination; provided that the sum of such Participant’s Base Salary and
Target Bonus shall be in express consideration of the restrictive covenants set
forth in Section 3 of the Release Agreement;
(iii)continued participation, during the Welfare Continuation Period, of health
insurance coverage at substantially the same level as provided to such
Participant immediately prior to such Covered Termination, for which the Company
will (A) reimburse Participant during the first 18 months of the Welfare
Continuation Period, for the total amount of the monthly COBRA insurance
premiums in excess of the monthly insurance premium cost paid by active
employees of the Employer payable by the Participant for such continued benefits
(by reducing such premium obligations to zero) and (B) provide such coverage for
any remaining portion of the Welfare Continuation Period at the same cost to the
Participant as is generally provided to similarly situated active employees of
the Employer, which, to the extent required to comply with Code Section 105,
shall be provided as a taxable benefit; and
(iv)payment of or reimbursement for professional outplacement services up to
$25,000;
provided, however, that the cash amounts payable under this subsection (a) shall
be reduced, dollar-for-dollar by any cash amounts payable under the IR Severance
Plan, or any other plan, policy, guideline, agreement or arrangement (including
any agreement or arrangement assumed by the Company under the terms of the
Employee Matters Agreement, dated as of November 30, 2013 by and between
Ingersoll-Rand plc and the Company), between a Participant and the Company Group
or its Affiliates that provides any cash severance payments or similar payments,
if any. Payments and benefits described under this subsection (a) may be made by
the Company or any other member of the Company Group, as determined by the
Company in its sole discretion, including, without limitation, the Employer.
(b)Other Termination Events. If a Participant voluntarily terminates employment
for any reason, other than pursuant to a Covered Termination, such Participant
shall not be entitled to the payment of any severance or other benefits under
the Plan.
(c)Release Agreement. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (a)
above shall be conditioned upon a Participant’s execution, delivery to the
Company, and non-revocation of the Release Agreement (and the expiration of any
revocation period contained in such Release Agreement) within sixty (60) days
following the date of a Covered Termination. If a Participant fails to execute
the Release Agreement in such a timely manner so as to permit any revocation
period to expire prior to the end of such sixty (60)




--------------------------------------------------------------------------------




day period, or timely revokes his or her acceptance of such release following
its execution, such Participant shall not be entitled to payment of any
severance and other benefits under the Plan. Further, to the extent that any of
the payments hereunder constitute “nonqualified deferred compensation” for
purposes of Section 409A of the Code, any payment of any amount or provision of
any benefit otherwise scheduled to occur prior to the sixtieth (60th) day
following the date of such Covered Termination, but for the condition on
executing the Release Agreement as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day, after
which any remaining payments shall thereafter be provided to the Participant
according to the applicable schedule set forth herein.
4.ADDITIONAL TERMS
(a)Taxes. Severance and other payments and benefits under the Plan will be
subject to all required federal, state and local taxes and may be affected by
any legally required withholdings, such as wage attachments, child support and
bankruptcy deductions. Payments under the Plan are not deemed “compensation” for
purposes of the retirement plans, savings plans, and incentive plans of the
Company Group. Accordingly, no deductions will be taken for any of retirement
and savings plans and such plans will not accrue any benefits attributable to
payments under the Plan.
(b)Specified Employees. Notwithstanding anything herein to the contrary, (1) if,
at the time of a Participant’s Covered Termination with the Employer, such
Participant is a “specified employee” as defined in Code Section 409A and
regulations thereunder, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent the imposition of any accelerated or
additional tax under Code Section 409A, then the commencement of the payment of
any such payments or benefits hereunder will be deferred (without any reduction
or increase in such payments or benefits ultimately paid or provided to the
Participant) until the date that is six (6) months following such Participant’s
Covered Termination (or the earliest date that is permitted under Code Section
409A); and (2) if any other payments of money or other benefits due to the
Participant hereunder would cause the application of an accelerated or
additional tax under Code Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Code Section 409A, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by or at the
direction of the Committee, that does not cause such an accelerated or
additional tax or result in additional cost to the Company. The Company shall
consult with its legal counsel and tax advisors in good faith regarding the
implementation of this Section 4(b); provided, however, that none of the Company
any other member of the Company Group, or any of their respective employees or
representatives, shall have any liability to the Participant with respect
thereto.
5.TERMINATION OR AMENDMENT OF THE PLAN
Although the Plan is designed to provide severance and other benefits to
Participants as provided herein, the Board of Directors or the Committee may
amend or terminate the Plan in whole or in part at any time without notice to
any Participant.
6.LIMITATION OF CERTAIN PAYMENTS
In the event that any payments and/or benefits due to a Participant under the
Plan and/or any other arrangements are determined by us to constitute “excess
parachute payments” as defined under Code Section 280G, any cash severance
payable under the Plan shall be reduced by the minimum amount necessary, subject
to the last sentence of this paragraph, such that the present value of such
parachute payments is below 300% of such Participant’s “base amount” (as defined
under Code Section 280G), and by accepting participation in the Plan, each
Participant agrees to waive his or her rights to any “parachute payments” (as
defined under Section 280G of the Code) sufficient to reduce such parachute
payments to below such threshold; provided, however, in no event shall such cash
severance be reduced below zero (0). Notwithstanding the foregoing, no payments
or benefits shall be reduced under this paragraph unless (A) the net amount of
such payments and benefits, as so reduced (and after subtracting the net amount
of




--------------------------------------------------------------------------------




federal, state and local income taxes on such reduced payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced payments and benefits) is greater than or equal to
(B) the net amount of such payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
payments and benefits and the amount of excise tax imposed under Code Section
4999 as to which such Participant would be subject in respect of such unreduced
payments and benefits and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced payments).


7. GOVERNING BENEFITS
Except as specifically referenced herein, the benefits under this Plan replace
and supersede any severance benefits payable upon a Covered Termination
previously established under Other Severance Arrangements. In no event shall any
Participant receive more than the severance benefits provided for herein, and
any severance benefits provided under any Other Severance Arrangement or
otherwise (including amounts paid under the IR Severance Plan), to the extent
paid, shall reduce the amounts to be paid hereunder.
8.CLAIMS PROCEDURE
(a)Processing Claims. The processing of claims for benefits and payments under
the Plan will be carried out as quickly as possible. If an individual is not
selected for participation in the Plan or does not satisfy the conditions for
eligibility in the Plan, he or she is not entitled to benefits and/or payments
under this Plan.
(b)Decision. If an individual’s claim for benefits under this Plan is denied,
the individual will receive a written notice within ninety (90) days (in special
cases, more than 90 days may be needed and such individual will be notified in
this case):
(i)requesting additional material or information to further support the claim,
and the reasons why these are necessary,
(ii)setting forth specific reasons as to why the claim was denied,
(iii)setting forth clear reference to the Plan provisions upon which the denial
is based, and
(iv)providing notice of the individual’s right to have the denial reviewed as
explained below.
(c)Request for Review of Denial of Benefits. The individual or his or her
authorized representative may request a review of his or her claim by giving
written notice to the Plan Administrator. Each individual has the right to have
representation, review pertinent documents, and present written issues and
comments. An individual’s request must be made not later than 60 days after he
or she receives the notice of denial. If an individual fails to act within the
60-day limit, the individual loses the right to have his or her claim reviewed.
(d)Decision on Review. Upon receipt of a request for review from an individual,
the Claims Administrator shall make a full and fair evaluation and may require
additional documents necessary for such a review. The Claims Administrator shall
make a decision within 60 days from receipt of the individual’s request. In the
event of special circumstances, a decision will be given to the employee as soon
as possible, but not later than 120 days after receipt of the individual’s
request for review. The decision on the review shall be in writing and shall
include specific reasons for the decision. The final decision of the Claims
Administrator shall be conclusive and binding upon all parties having or
claiming to have an interest in the matter being reviewed.
(e)In Case of Clerical Error. If any information regarding an individual is
incorrect, and the error affects his or her benefits, the correct information
will determine the extent, if any, of the individual’s benefits under the Plan.




--------------------------------------------------------------------------------






9.GENERAL INFORMATION
(a)No Right to Continued Employment.  Nothing contained in this Plan shall
confer upon any Participant any right to continue in the employ of any member of
the Company Group nor interfere in any way with the right of the Company to
terminate his or her employment, with or without cause.
(b)Plan Not Funded.  Amounts payable under this Plan shall be payable from the
general assets of the Company, and no special or separate reserve, fund or
deposit shall be made to assure payment of such amounts. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset of the Company by reason of participation hereunder.
Neither the provisions of this Plan, nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, beneficiary or other person. To the extent that a
Participant, beneficiary or other person acquires a right to receive payment
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company's creditors or otherwise, to discharge its
obligations under the Plan.
(c)Non-Transferability of Benefits and Interests.  Except as expressly provided
by the Committee in accordance with the provisions of Code Section 162(m), all
amounts payable under this Plan are non-transferable, and no amount payable
under this Plan shall be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge. This Section shall not
apply to an assignment of a contingency or payment due: (1) after the death of a
Participant to the deceased Participant's legal representative or beneficiary;
or (2) after the disability of a Participant to the disabled Participant's
personal representative.
(d)Disputes. The Company shall, upon request, pay from time to time
Participant’s reasonable out-of-pocket legal fees and expenses, incurred by the
Participant or on such Participant’s behalf (within ten (10) days following the
Company’s receipt of an itemized invoice from the Participant), in connection
with any action taken by such Participant or on such Participant’s behalf to
enforce the provisions of this Plan or to construe, or determine or defend the
validity of this Plan; provided that such Participant shall have submitted an
invoice for such fees and expenses at least ten (10) days before the end of the
calendar year following the calendar year in which such legal fees and expenses
were incurred. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Participant’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.
(e)Discretion of Company, Board of Directors and Committee.   Any decision made
or action taken by, or inaction of, the Company, the Board of Directors, the
Committee or the Claims Administrator arising out of or in connection with the
creation, amendment, construction, administration, interpretation and effect of
this Plan that is within its authority hereunder or applicable law shall be
within the absolute discretion of such entity and shall be conclusive and
binding upon all persons. In the case of any conflict, the decision made or
action taken by, or inaction of, the Claims Administrator will control. However,
with respect to the authorized officers and senior executives, as designated by
the Board of Directors in its resolutions, any decision made or action taken by,
or inaction of, the Committee controls.
(f)Indemnification.  Neither the Board of Directors nor the Committee, any
employee of the Company, nor any Person acting at the direction thereof (each
such Person an “Affected Person”), shall have any liability to any person
(including without limitation, any Participant), for any act, omission,
interpretation, construction or determination made in connection with this Plan
(or any payment made under this Plan). Each Affected Person shall be indemnified
and held harmless by the Company against and from any loss, cost, liability or
expense (including attorneys' fees) that may be imposed upon or




--------------------------------------------------------------------------------




incurred by such Affected Person in connection with or resulting from any
action, suit or proceeding to which such Affected Person may be a party or in
which such Affected Person may be involved by reason of any action taken or
omitted to be taken under the Plan and against and from any and all amounts paid
by such Affected Person, with the Company’s approval, in settlement thereof, or
paid by such Affected Person in satisfaction of any judgment in any such action,
suit or proceeding against such Affected Person; provided that, the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and, once the Company gives notice of its intent to assume
the defense, the Company shall have sole control over such defense with counsel
of the Company's choice. The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person's bad faith, fraud or willful wrongful act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Affected Persons may be entitled under the Company's
Certificate of Incorporation or Memorandum and Articles of Association, as a
matter of law, or otherwise, or any other power that the Company may have to
indemnify such person or hold them harmless.
(g)Section 409A. Notwithstanding any provision of the Plan to the contrary, if
any benefit provided under this Plan is subject to the provisions of Code
Section 409A and the regulations issued thereunder, the provisions of the Plan
will be administered, interpreted and construed in a manner necessary to comply
with Section 409A or an exception thereto.  Notwithstanding any provision of the
Plan to the contrary, in no event shall the Company (or its employees, officers
or directors) have any liability to any Participant (or any other person) due to
the failure of the Plan to satisfy the requirements of Code Section 409A or any
other applicable law.
(h)Law to Govern.  All questions pertaining to the construction, regulation,
validity and effect of the provisions of this Plan shall be determined in
accordance with the laws of Delaware.
(i)Notice. Any notice or other communication required or which may be given
pursuant to this Plan shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or two days after it has been
mailed by United States express or registered mail, return receipt requested,
postage prepaid, addressed to the Company, at 11819 N. Pennsylvania Street,
Carmel, Indiana, 46032, or to the Participant at his or her most recent address
on file with the Company
(j)Captions.  Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.
(k)Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be deemed to
limit the authority of the Board of Directors or the Committee to grant awards
or payments or authorize any other compensation under any other plan or
authority that it hereafter adopts.
(l)Limitation on Actions.  Any and all rights of any employee or former employee
of the Company against the Company arising out of or in connection with this
Plan, claim for payment or any payments hereunder shall terminate, and any
action against the Company shall be barred, after the expiration of one year
from the date of the act or omission in respect of which such right of action
arose.
(m)Successors.  The provisions of this Plan shall inure to the benefit of and be
binding upon the Company, its successors and assigns. If the Company shall be
merged into or consolidated with another entity, the provisions of the Plan
shall be binding upon and inure to the benefit of the entity surviving such
merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. The provisions of this paragraph shall continue to
apply to each subsequent




--------------------------------------------------------------------------------




employer of a Participant in the event of any subsequent merger, consolidation
or transfer of assets of such subsequent employer.
 




--------------------------------------------------------------------------------




Exhibit A


ALLEGION PLC
CHANGE IN CONTROL
SEVERANCE PLAN




Acknowledgment and Agreement






Name:                                 


Severance Multiple:                             


Welfare Continuation Period:                     


I hereby agree to the terms and conditions of the Allegion plc Change in Control
Severance Plan (the “Plan”). I understand that pursuant to my agreement to be
covered under the Plan, as indicated by my signature below, the terms of the
Plan will exclusively govern all subject matter addressed by the Plan and I
understand that, except as expressly provided in the Plan, the Plan supersedes
and replaces, as applicable, any and all agreements (including any prior
employment agreement), plans, policies, guidelines or other arrangements,
including Other Severance Arrangements (as defined in the Plan), with respect to
the subject matter covered under the Plan and my rights to severance upon any
Covered Termination (as defined in the Plan).






Dated: ____________________


PARTICIPANT






_____________________________


 




--------------------------------------------------------------------------------






Exhibit B


RELEASE AGREEMENT


Date


Name
Address
Address


Dear __________:
 
This Agreement and Release (the “Agreement”) by and between you and Allegion plc
and its direct and indirect subsidiaries (the “Company”) sets forth the terms of
your separation of employment from the Company.
1.
Your active employment with the Company will cease as of ________ (the
“Termination Date”). Your compensation will continue through the Termination
Date.



2.
Your separation arrangements will consist of the following:



As a result of your participation in the Allegion plc Change in Control
Severance Plan (the “Plan”), and your separation of employment with the Company
constituting a Covered Termination (as defined in the Plan), you will be
entitled to the severance benefits described in Section 3(a) of the Plan,
subject to the terms and conditions of this Agreement.


You are eligible for COBRA and will receive a package in the mail from ______.
Please review the package carefully for election requirements.


None of the above payments shall be considered compensation for the purposes of
benefits or payments under any employee benefit program of the Company.


These separation arrangements and other benefits described in this Agreement
exceed the Company’s regular severance policies and programs.


The arrangements described above are in lieu of any other obligations the
Company may have to you unless specifically mentioned in this Agreement.


All vested retirement benefits for which you may be eligible will be paid
according to specific plan provisions.


Treatment of any equity based or other incentive award (including, any stock
options, SAR’s, RSUs and PSUs) in connection with any Participant’s termination
of employment for any reason will be governed by the applicable terms and
conditions of the specific award, or the plans or programs under which any such
award  was granted or issued.








--------------------------------------------------------------------------------




1.
In exchange for the benefits described in paragraph 2 above:



a)
You agree to promptly provide to the Company by the Termination Date, all
expense reports, all documents whether in written or electronic format, as well
as all Company assets, such as cell phones, personal electronic devices,
computer equipment, keys, security cards and/or company identification cards in
your possession pertaining to your work at the Company.



b)
You acknowledge:



•
that any trade secrets, or confidential business/technical information of the
Company, its suppliers or customers, (whether reduced to writing, maintained on
any form of electronic media, maintained in your mind or memory or whether
compiled by you or the Company) derive independent economic value from not being
readily known to or ascertainable by proper means by others, who can obtain such
economic value from their disclosure or use;



•
that reasonable efforts have been made by the Company to maintain the secrecy of
such information;



•
that such information is the sole property of the Company (or its suppliers or
customers); and



•
that you agree not to retain, use or disclose such information during or after
your employment. You further agree that any such retention, use or disclosure,
in violation of this Agreement, will constitute a misappropriation of trade
secrets of the Company (or its suppliers or customers) and a violation of the
Code of Conduct and Proprietary Agreements that you have previously made with
the Company. You also agree that the Company may seek injunctive relief and
damages to enforce this provision.



c)
You agree not to disclose the existence or the terms of this agreement to anyone
inside or outside the Company, subordinates or any other employees of the
Company. This shall not preclude disclosure to your spouse, attorney, financial
advisor, designated Company representative, or in response to a governmental tax
audit or judicial subpoena. You also agree to instruct those to whom you
disclose the terms of this agreement not to disclose the existence of its terms
and conditions to anyone else. This provision shall also not preclude you from
disclosing this agreement and its terms in a legal proceeding to enforce its
terms. The Company will hold you personally responsible for losses it incurs as
a result of violation by you of this confidentiality obligation.



d)
For a period of []     Insert number equal to a Participant’s Severance Multiple
multiplied by 12. months following the Termination Date, you agree not to
directly or indirectly recruit or attempt to recruit or hire any employee(s),
sales representative(s), agent(s) or consultant(s) of the Company to terminate
their employment, representation or other association with the Company without
the prior written consent of the Company.



e)
For a period of []     Insert number equal to a Participant’s Severance Multiple
multiplied by 12. months following the Termination Date, you agree not to
directly or indirectly be engaged in, or have a financial interest (other than
an ownership position of less than 5% in any company whose shares are publicly
traded or any non-voting, non-convertible debt securities in any company), in
any business which competes with any business of the Company Group.



f)
You agree not to make any statement or criticism that could reasonably be deemed
to be adverse to the interests of the Company or its current or former officers,
directors, or employees. Without limiting the generality of the foregoing, this
includes any disparaging statements concerning, or criticisms of, the Company
and its current or former directors, officers or, employees, made in public
forums or to the Company’s investors, external analysts, customers and service
providers. You agree that any violation of these commitments will be a material
breach by you of this Agreement and the Company will have no further obligation
to provide any compensation or benefits referred to in this Agreement. You will
also be liable for damages (both compensatory and punitive) to the fullest
extent of the law as a result of the injury incurred by the Company as a result
of such remarks or communications.





--------------------------------------------------------------------------------






g)
[DELETE this section if employee works in California, Montana, North Dakota,
Oklahoma, or Oregon.] For a period of _____ weeks [Note: should be equal to
amount of weeks of Base Salary provided as severance benefits under the Plan]
following the Termination Date, you agree to refrain from competing with the
Company with respect to any aspect of its businesses, including without
limitation, the design, manufacture, sale or distribution of similar or
competitive products as an employee or consultant/representative of a competitor
of any IR component, sector or business you have worked for in the last 5 years.
If an arbitrator or a court shall finally hold that the time or territory or any
other provisions stated in this Section (Non-Competition) constitute an
unreasonable restriction upon you, the provisions of this Agreement shall not be
rendered void, but shall instead apply to a lesser extent as such arbitrator or
court may determine constitutes a reasonable restriction under the circumstances
involved.



h)
[DELETE this section if employee works in California, Montana, North Dakota,
Oklahoma, or Oregon.] For a period of _____ weeks [Note: should be equal to
amount of weeks of Base Salary provided as severance benefits under the Plan]
following the Termination Date, you agree you will not, directly or indirectly,
for your own account or for the account of others, solicit the business of or
perform services for the business of any “Company Customer”. Company Customer
means any individual or entity for whom/which the Company provides or has
provided services or products or has made a proposal to provide services or
products and with whom/which you have had contact on behalf of the Company or
for whom/which you were engaged in preparing a proposal during the last 5 years
preceding the end of my employment.



1.
a)    You hereby irrevocably and unconditionally release and forever discharge
the Company and each and all of its successors, predecessors, businesses,
affiliates, and assigns and all person acting by, through and under or in
concert with any of them from any and all complaints, claims, compensation
program payments and liabilities of any kind (with the exception of claims for
workers’ compensation and unemployment claims), suspected or unsuspected
(hereinafter referred to as “Claim” or “Claims”) which you ever had, now have,
or which may arise in the future, regarding any matter arising on or before the
date of your execution of this Agreement, including but not limited to any
Claims under the Age Discrimination in Employment Act (29 U.S.C 621), the Older
Workers Benefit Protection Act of 1990 (29 U.S.C. 626 et seq.), Title VII of the
Civil Rights Act of 1964, (42 U.S.C. 2000e et seq.), as amended by the Civil
Rights Act of 1991, (42 U.S.C. 1981 et seq.), Sections 1981 through 1988 of
Title 42 of the United States Code, the Americans with Disabilities Act (42
U.S.C. 12101 et seq.), Title II of the Genetic Information Nondiscrimination Act
of 2008, 42 U.S.C. §2000ff et seq.) [Add pertinent state statutes] and/or other
applicable federal, state or local law, regulation, ordinance or order, and
including all claims for, or entitlement to, attorney fees. This section and the
release hereunder, does not waive any claims under the ADEA that may arise after
the date of your execution of this Agreement.



b) The parties understand the word "claims", to include all claims, including
all employment discrimination claims, as defined above, whether actual or
potential, known or unknown, and specifically but not exclusively all claims
arising out of your employment with the Company and termination. All such claims
(including related attorney's fees and costs) are forever barred by this
Agreement and without regard to whether those claims are based on any alleged
breach of duty arising in contract or tort or any alleged unlawful act,
including, without limitation, age discrimination or any other claim or cause of
action and regardless of the forum in which it might be brought.


a)
Nothing in this Agreement shall prevent you (or your attorneys) from (i)
commencing an action or proceeding to enforce this Agreement or (ii) exercising
your right under the Older Workers Benefit Protection Act of 1990 to challenge
the validity of your waiver of ADEA claims set forth in this Agreement.



b)
Nothing in this Agreement shall be construed to prohibit you from filing any
charge or complaint with the EEOC or State Counterpart Agency or participating
in any investigation or proceeding conducted by the EEOC or State Counterpart
Agency, nor shall any provision of this Agreement adversely affect your right to
engage in such conduct. Notwithstanding the foregoing you waive the right to
obtain any monetary relief from the EEOC or State Counterpart Agency or recover
any monies or compensation as a result of filing any such charge or complaint.







--------------------------------------------------------------------------------




c)
FOR CALIFORNIA ADD: It is a further condition of the consideration hereof and
your agreement that in executing this Agreement that it should be effective as a
bar to each and every claim, demand and cause of action stated above. In
furtherance of this intention, you hereby expressly waive any and all rights and
benefits conferred upon you by the provisions of Section 1542 of the California
Civil Code and expressly consent that this Agreement shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected claims, demands and causes
of action, if any, as well as those relating to any other claims, demands, and
causes of action referred to above. Under Section 1542 of the California Code, a
general release does not extend to claims which the creditor (employee) does not
know or suspect to exist in his favor at the time of executing the Release,
which if known by him must have materially affected his settlement with the
debtor (Company).



2.
You represent, warrant and acknowledge that the Company has paid you for all
hours worked. You represent, warrant and acknowledge that the Company owes you
no vacation pay other than your accrued, unused vacation attributable to the
year in which your last day of active employment occurs, which will be paid in a
lump sum based on your base salary at termination.



6.
You also hereby acknowledge and agree that you have received any and all
leave(s) of absence to which you may have been entitled pursuant to the federal
Family and Medical Leave Act of 1993, and if any such leave was taken, you were
not discriminated against or retaliated against regarding same. Except as may be
expressly stated herein, any rights to benefits under Company sponsored benefit
plans are governed exclusively by the written plan documents.

7.
This release of Claims does not affect any pending claim for workers’
compensation benefits. You affirm that you have no known and unreported work
related injuries or occupational diseases as of the date of this Agreement.



1.
You acknowledge that you have no pending, contemplated or submitted disability
claims. You acknowledge that you are aware of no facts that would give rise to a
disability claim. You acknowledge that any disability payments for time periods
covering the Termination Date forward would be withheld as an offset to the
severance amounts provided above. Alternatively, if you obtain disability
payments for the Termination Date forward, then the severance described above
would be reduced. The Company has a right to reimbursement to the extent you
obtain both disability payments for time periods after the Termination Date and
Severance.



2.
If you accept another position with the Company prior to the Termination Date,
the severance benefits described in Paragraph 2 of this Agreement will be
withdrawn. Alternatively, if you have already received the severance benefits
described in Paragraph 2 of this Agreement at the time you accept a position
with the Company, you will only be entitled to retain the portion to the lump
sum payment representing the number of weeks you were not employed by the
Company. You will be required to repay to the Company the portion of the lump
sum payment representing the number of weeks after which you became re-employed
by the Company.



10. a)
You agree that you will personally provide reasonable assistance and cooperation
to the Company in activities related to the prosecution or defense of any
pending or future lawsuits or claims involving the Company especially on matters
you have been privy to, holding all privileged attorney-client matters in
strictest confidence.



a)
You will promptly notify the Company if you receive any requests from anyone for
information regarding the Company or if you become aware of any potential claims
or proposed litigation against the Company.



b)
You shall immediately notify the Company if you are served with a subpoena,
order, directive or other legal process requiring you to provide sworn testimony
regarding a Company-related matter.



1.
If the Company reasonably determines that you have violated any of your
obligations under this Agreement, you agree to:



a)
Forfeit any right to receive the payments described in paragraph 2 above,





--------------------------------------------------------------------------------






b)
Forfeit all rights to all outstanding stock options, vested or not, that were
previously awarded, and



c)
Upon demand, return all payments set forth in this Agreement that have been made
to you. If you fail to do so, the Company has the right to recover costs and
attorney’s fees associated with such recovery.



The Company may further, where appropriate, seek injunctive relief to cause
compliance with paragraph 3.


2.
This Agreement sets forth the entire agreement between you and the Company and
fully supersedes any and all prior agreements or understandings, written or
oral, between you and the Company pertaining to the subject matter hereof.



3.
This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto.



4.
This Agreement is governed by the laws of the State in which the employee worked
at the time of the employee’s termination without regard to its choice of law
provisions, to the extent not governed by federal law.



5.
Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be wholly or partially illegal, invalid, or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
invalid or unenforceable part, term, or provision shall be deemed not to be a
part of this Agreement.



6.
You understand and agree that:



a)
You are signing this Agreement voluntarily and with full knowledge and
understanding of its terms, which include a waiver of all rights or claims you
have or may have against the Company as set forth herein including, but not
limited to, all claims of age discrimination and all claims of retaliation;



a)
You are, through this Agreement, releasing, among others, the Company and its
direct and indirect subsidiaries, each and all of their officers, agents,
directors, supervisors, employees, representatives, and their successors and
assigns, from any and all claims you may have against them;



b)
You are not being asked or required to waive rights or claims that may arise
after the date of your execution of this Agreement, including, without
limitation, any rights or claims that you may have to secure enforcement of the
terms and conditions of this Agreement;



c)
The consideration provided to you under this Agreement is in addition to
anything of value to which you are already entitled;



d)
You knowingly and voluntarily agree to all of the terms set forth in this
Agreement;



e)
You knowingly and voluntarily intend to be legally bound by the same;



f)
You were advised and hereby are advised in writing to consider the terms of the
Agreement and consult with an attorney of your choice prior to executing this
Agreement;



g)
You have been provided with sufficient opportunity to consult with an attorney
or have waived that opportunity;



h)
You have a full [twenty-one (21)] [forty-five (45)] days     Time period to be
selected based on whether applicable termination was “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967). If 45 days is used, include
attachment with required





--------------------------------------------------------------------------------




termination information. from the date of receipt of this Agreement within which
to consider this Agreement before executing it; and


i)
You have the right to revoke this Agreement within seven consecutive calendar
days (“Revocation Period”) after signing and dating it, by providing written
notice of revocation to [INSERT Name & Address of Appropriate HR Professional].
If you revoke this Agreement during this Revocation Period, it becomes null and
void in its entirety. If you do not revoke this Agreement, after the Revocation
Period, it becomes final.



You may accept this Agreement at any time on or after the Termination Date but
not before the Termination Date. If you accept, please acknowledge your
agreement to the terms set forth above by signing and dating below where
indicated. You have a full [twenty-one (21)] [forty-five (45)]1 days from the
date of receipt, that is until [insert date], to consider, acknowledge and
return this Agreement. This time period is required by the federal Age
Discrimination in Employment Act (“ADEA”). After you return the Agreement, as
further provided by the ADEA, there will then be a seven (7) day period within
which you may revoke the Agreement. If you fail to accept this offer within the
[twenty-one (21)] [forty-five (45)] 1 day period it will be revoked and no
longer available. It is only after the seven (7) day period that the Agreement
becomes effective and enforceable.


Sincerely,






MANAGER






CERTIFICATION


I certify that I have been advised of my rights to consult with an attorney
prior to executing this Agreement; have been given at least [twenty-one (21)]
[forty-five (45)] 1 days from date of receipt within which to consider this
Agreement; and exercised my rights and opportunities, as I deemed appropriate. I
knowingly and voluntarily have entered into this Agreement understanding its
significance and my obligations.








_____________________________________
EMPLOYEE            Date    








